Citation Nr: 0330034	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-17 882A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a disability of the 
right third finger (trigger finger) due to cold injury.

3.  Entitlement to service connection for a disability 
manifested by foot pain and tingling and numbness of the toes 
due to cold injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active service from July 1963 to June 1965; 
he subsequently had additional service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran timely appealed the RO's denials of 
service connection for the following:  1) bilateral pes 
planus (claimed as bad feet); 2) trigger finger, right third 
finger (claimed as right hand middle finger disability); and 
3) chronic foot pain and tingling of the ends of the toes 
(claimed as right leg, toes numb right foot).  

The Board remanded the case to the RO in January 2001 for 
further development of the evidence.  The RO subsequently 
returned the case to the Board, and the Board issued a 
decision in September 2002 affirming the RO's denials of 
the claims.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2003, the Court issued an order vacating the Board's 
September 2002 decision and remanding the case for compliance 
with directives specified in a motion filed by VA's General 
Counsel on behalf of the Secretary of the agency.




REMAND

The Secretary's motion for remand calls for readjudication of 
the veteran's claims in view of the Board's failure to comply 
with provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The motion states that the Board did not adequately 
inform the claimant of information or evidence necessary to 
substantiate his claims, nor did the Board adequately explain 
to him which evidence VA will seek to provide and which 
evidence he is ultimately responsible for providing.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's February 14, 2001, letter informing 
the veteran of his rights in the VA claims process stated 
that he had 60 days from the mailing of that letter to 
provide additional evidence in support of his claims.  The 
60-day response period is invalid for the same reasons as the 
30-day response period which was invalidated in the PVA case 
cited above.  Therefore, since this case is being remanded 
pursuant to the Court's order to cure a procedural defect, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, 
a full year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




